                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARSHALL KEESE                                   :             CIVIL ACTION
          Plaintiff                               :
                                                  :             NO. 20-1219
               v.                                 :
                                                  :
 FRONTIER AIRWAYS                                 :
           Defendant                              :

                                            ORDER

      AND NOW, this 25th day of January 2021, upon consideration of Defendant’s motion to modify

scheduling order, [ECF 21], and for good cause shown, it is hereby ORDERED that the motion is

GRANTED, and the deadlines are revised as follows:

      1. Prior to the completion of discovery, the parties may request a referral to the Honorable
          Magistrate Judge Lynne A. Sitarski, United States District Court, to schedule a settlement
          conference. Counsel, the parties, and/or persons with full settlement authority must appear
          at the conference unless excused in advance by Magistrate Judge Sitarski.
      2. All fact discovery shall be completed by May 28, 2021.
      3. All expert reports shall be due by June 30, 2021.
      4. Any rebuttal expert reports are due by July 30, 2021.
      5. All expert discovery shall be completed by August 27, 2021.
      6. Any dispositive motions shall be filed by September 20, 2021, and any response to the
          dispositive motions shall be filed within twenty-one (21) days of the filing of the motion.
      7. A final pretrial conference will be held on or about November 19, 2021, to schedule the trial
          date. Lead trial counsel for each party and any unrepresented party are required to attend.
          Fourteen (14) days prior to the final pretrial conference, all parties shall file and submit to the
          Court a pretrial memorandum that comports with Local Rules 16.1(c) and (d).

      Any failure to comply with this Order may result in sanctions.

                                              BY THE COURT:
                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
